Title: To James Madison from William Madison, 20 March 1810
From: Madison, William
To: Madison, James


Dr Brother
20th Mar 1810
Your’s of  inclosing $100 was duly recd. I regret that previously thereto I did not give you information of the sale of the Tobo at Richmd and there by prevented the remittance for Chisholm. The sale was made at $4½ ⅌ hundred which was the most that could be procured at that time: my own was included in the sale. In order to get yr Flour to market I have taken liberty to promise payment out of the money in my hands the Ballce you can draw for as you may think fit or be remitted to Washington for I have found that no reliance is to be place[d] on Mr Smith’s engagement. What has been sent proves to be fine only your Crop will turn out much short of your expectation and to encrease the disappointment I am afraid your full claim for flour will not be answered at the Mill for I suspect Mr S has not done business profitably and moreover may have drawn on his own acct more flour than he will be entitled to. Faulkner is now delivering the last of the wheat I shall attend strictly to the flour and render you an acct thereof as well as of the Tobo. The Fredbg Tobo was not included in your instruction sent to Richmd. but I will still attend to it if desired. The inclosed letter was recd last week and speaks for itself. We tender our affectionate Regards
Wm Madison
